Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
         Reasons of Allowance	

The Status of Claims

Claims 1-19 are pending. 
Claims 1-19 are allowed. 


I. The following is an examiner's statement of reasons for allowance:
	

The rejection of Claims 1-19 under 35 U.S.C. 103 as being unpatentable over Takaki et al (US 2010/0120815 A1) is withdrawn due to applicants’ convincing arguments based on the unreasonable expectation about the difference between the amount of maltitol shown in Takaki and that of the claimed limitation to arrive at the claimed invention as well as the unexpected result between the prior art and the claimed invention as shown in comparative example 11 in Table 6 of the specification (see page 52). Therefore, it would be unobvious to the skilled artisan in the art over the prior art. 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        4/10/2021